IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-60759
                          Conference Calendar



JOHNEIL WATKINS, JR.,

                                           Plaintiff-Appellant,

versus

EDWARD O. BENSON,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                    USDC No. 3:99-CV-592-W-S
                      --------------------
                          June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Johneil Watkins, Jr., Mississippi prisoner #47464 Q210,

appeals from the dismissal of his civil rights action as

frivolous because the defendant was not a state actor.    In his

appellate brief, Watkins outlines his allegations against the

defendant; contends that the defendant acted unethically and

swindled his family; and argues that the district court erred by

dismissing his complaint without allowing him to present evidence

to support it.    Watkins’s brother moves to supplement the record;

that motion is DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-60759
                                  -2-

     Watkins does not contend that the defendant was a state

actor, as is required to pursue relief under 42 U.S.C. § 1983.

Polk County v. Dodson, 454 U.S. 312, 325 (1981).      Watkins has

failed to brief the sole ground for the dismissal of his action.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).     Moreover, the district court need not have

allowed Watkins to present evidence before dismissing the action.

See 28 U.S.C. § 1915(e)(2)(B)(i).

     Watkins’s appeal is frivolous and is dismissed.      The

dismissal of Watkins’s action counts as a “strike” for purposes

of 28 U.S.C. § 1915(g), and the dismissal of this appeal counts

as a second “strike.”     See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    Watkins is CAUTIONED that if he

accumulates three “strikes” under § 1915(g), he will not be able

to proceed in forma pauperis (IFP) in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.         See

§ 1915(g).

     APPEAL DISMISSED.    5TH CIR. R. 42.2.   SANCTION WARNING

ISSUED; MOTION DENIED.